20-12117-mew          Doc 22       Filed 09/11/20 Entered 09/11/20 16:36:01                    Main Document
                                                Pg 1 of 3



    UNITED STATES BANKRUPTCY COURT                                       Chapter 11
    SOUTHERN DISTRICT OF NEW YORK

    In re:

    COSMOLEDO, LLC,                                                      Case No. 20-12117 (MEW)
    BREADROLL, LLC,                                                      Case No. 20-12118 (MEW)
    688 BRONX COMMISSARY, LLC,                                           Case No. 20-12119 (MEW)
    95 BROAD COMMISSARY, LLC,                                            Case No. 20-12120 (MEW)
    178 BRUCKNER COMMISSARY, LLC;                                        Case No. 20-12121 (MEW)
    8 WEST BAKERY, LLC;                                                  Case No. 20-12122 (MEW)
    NYC 1294 THIRD AVE BAKERY, LLC;                                      Case No. 20-12123 (MEW)
    921 BROADWAY BAKERY, LLC;                                            Case No. 20-12124 (MEW)
    1800 BROADWAY BAKERY, LLC,                                           Case No. 20-12125 (MEW)
    1535 THIRD AVENUE BAKERY, LLC,                                       Case No. 20-12126 (MEW)
    2161 BROADWAY BAKERY, LLC,                                           Case No. 20-12127 (MEW)
    210 JORALEMON BAKERY, LLC;                                           Case No. 20-12128 (MEW)
    1377 SIXTH AVENUE BAKERY, LLC,                                       Case No. 20-12129 (MEW)
    400 FIFTH AVENUE BAKERY, LLC,                                        Case No. 20-12130 (MEW)
    1400 BROADWAY BAKERY, LLC,                                           Case No. 20-12131 (MEW)
    575 LEXINGTON AVENUE BAKERY, LLC,                                    Case No. 20-12132 (MEW)
    685 THIRD AVENUE BAKERY, LLC,                                        Case No. 20-12133 (MEW)
    370 LEXINGTON AVENUE BAKERY, LLC,                                    Case No. 20-12134 (MEW)
    787 SEVENTH AVENUE BAKERY, LLC,                                      Case No. 20-12135 (MEW)
    339 SEVENTH AVENUE BAKERY, LLC,                                      Case No. 20-12136 (MEW)
    55 HUDSON YARDS BAKERY, LLC                                          Case No. 20-12137 (MEW)

                              Debtors.

                ORDER PURSUANT TO RULE 1015(b) OF THE FEDERAL
               RULES OF BANKRUPTCY PROCEDURE FOR ENTRY OF AN
               ORDER DIRECTING THE JOINT ADMINISTRATION OF THE
               CHAPTER 11 CASES FOR PROCEDURAL PURPOSES ONLY

        Upon the motion of the above captioned debtors and debtors-in-possession (collectively,

the “Debtors”), by their proposed attorneys, Mintz & Gold LLP for entry of an order directing the

joint administration of the Debtors’ chapter 11 cases (the “Motion”)1; it appearing that the relief

requested is in the best interests of the Debtors’ estates, their creditors, and other parties in interest;

it appearing that the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334;


1
         Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion
or the 1007 Declaration.
20-12117-mew          Doc 22      Filed 09/11/20 Entered 09/11/20 16:36:01              Main Document
                                               Pg 2 of 3



it appearing that this proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); it

appearing that venue of this proceeding and this Motion in this District is proper pursuant to 28

U.S.C. § 1408 and 1409; and notice of this Motion and opportunity for a hearing on this Motion

was appropriate under the particular circumstances and that no other or further notice need be

given; and after due deliberation and sufficient cause appearing therefore;

        IT IS HEREBY ORDERED THAT:

        1.       The Motion is granted as set forth herein.

        2.       Pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure, the above

captioned chapter 11 cases are consolidated, for procedural purposes only, and shall be jointly

administered by the Court.

        3.       Nothing contained in this Order shall be deemed or construed as directing or

otherwise affecting the substantive consolidation of any of the above-captioned chapter 11 cases.

        4.       The caption of the jointly administered cases shall read as follows:

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
In re:

Cosmoledo LLC,                                                              Case No. 20-12117 (MEW)

                                                                            (Jointly Administered)
                                    Debtors.
----------------------------------------------------------------------- X

        5.       A docket entry shall be made in each of the above-captioned cases substantially as

follows: “An order has been entered in this case directing the procedural consolidation and joint

administration of the chapter 11 cases commenced by Cosmoledo LLC. The docket in Case No.

20-12117 should be consulted for all matters affecting the above listed cases.”




                                                        2
20-12117-mew          Doc 22   Filed 09/11/20 Entered 09/11/20 16:36:01           Main Document
                                            Pg 3 of 3



       6.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

       7.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       8.      To the extent that any other affiliates of the Debtors subsequently commence

chapter 11 cases, the relief granted pursuant to this Order shall apply to such debtors and their

respective estates.

       9.      The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

Dated: September 11, 2020
       New York, New York
                                                     s/Michael E. Wiles
                                                     Hon. Michael E. Wiles
                                                     United States Bankruptcy Judge




                                                 3
